Citation Nr: 0839920	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  

In September 2005, the veteran and his spouse testified 
during a hearing before a Decision Review Officer (DRO) at 
the RO.  A transcript of that hearing is of record.

On his substantive appeal, the appellant indicated that he 
desired a Board Hearing be held at a local VA office.  An 
October 2008 letter from the RO notified him that the 
requested hearing had been scheduled for a date in November 
2008.  The appellant failed to appear for his scheduled 
hearing.  As the claims file does not reflect that the letter 
was returned as undeliverable, and the appellant has not 
requested that the hearing be rescheduled, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2008). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260; his tinnitus has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment, so as to merit extraschedular consideration.

3..  The appellant's hearing loss is manifested by no worse 
than Level I hearing loss in the right ear and no worse than 
Level II hearing loss in the left ear for VA purposes.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
or extraschedular rating in excess of 10 percent for 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

2.  The criteria for a compensable rating for hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.385, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2004, December 2007, March 2008, and May 2008.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the RO reviewed the claims and issued a 
supplemental statement of the case (SSOC) in June 2008.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided with the February 2007 SSOC and 
in the December 2007 and March 2008 letters. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board notes that an 
additional notice as to the Vazquez matters and their 
applicability to the claim for a compensable rating for 
bilateral hearing loss was provided the veteran in the May 
2008 letter.

However, in the case of an increased initial rating claim, no 
duty to provide the notice described 38 C.F.R. § 3.159(b)(1) 
of this section arises upon receipt of a Notice of 
Disagreement or when the veteran is not entitled to the 
benefit as a matter of law.  Therefore, even though the RO 
included the claim for an initial increased rating for 
tinnitus in its May 2008 Vazquez notice, the requirements 
outlined in Vazquez-Flores are not applicable to this claim.  
Instead, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the veteran.


Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased  
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008). 


Tinnitus

In the September 2004 rating action under appeal, the RO 
awarded the veteran service connection for tinnitus due to 
acoustic trauma under Diagnostic Code 6260 and assigned a 10 
percent disability rating, effective April 20, 2004.  In 
December 2004, the veteran filed a Notice of Disagreement 
claiming he should be rated higher percentages for his 
service-connected hearing disabilities.

6260
Tinnitus, recurrent
10
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
Note (3):Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. (Authority: 38 U.S.C. 1155)
38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).

The report of the veteran's April 2004 VA examination noted 
the veteran experienced loud constant bilateral ringing-type 
tinnitus.  The veteran underwent a VA examination in October 
2005 during which he complained of experiencing a constant 
bilateral ringing tinnitus.  In the report of a VA 
examination conducted in April 2008, the examiner noted that 
tinnitus disrupted the veteran's reading and concentration. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U. S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).  
The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected tinnitus disability that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As there is also no legal basis upon which to award separate 
schedular ratings for tinnitus in each ear, the veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


Hearing Loss

In this case, the veteran is currently assigned a 
noncompensable (0 percent) rating for his service-connected 
bilateral hearing loss pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85 (2008).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85, Tables VI, VIa, VII (2008).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2008).

In February 2004, the veteran filed for an increased rating 
for his bilateral hearing loss and during his RO hearing in 
September 2005 he noted that he missed many words in 
conversation, especially if he was in a crowded room, and 
could not hear the radio and television at normal levels.  He 
testified that he did not receive any treatment outside of VA 
for either his hearing loss or his tinnitus, except when he 
first got a hearing aid.

In April 2004, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
70
75
LEFT
       
45
45
55
70
75

Speech recognition scores on the Maryland CNC Word List were 
96 percent in the veteran's right ear and 94 percent in the 
left ear.  The examining audiologist noted that medical or 
surgical intervention would not yield improved hearing 
sensitivity and was not advised.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 54 dB and a speech discrimination score 
of 96 percent in the right ear will result in level I hearing 
for that ear.  A puretone threshold average of 61 dB and a 
speech discrimination score of 94 percent in the left ear 
will result in level II hearing for that ear.  Applying these 
results to the Table VII chart, a level I for the right ear 
combined with a level II for the left ear will result in a 
noncompensable (0 percent) evaluation.  

An April 2005 VA audiology clinic record revealed the 
veteran's hearing was within normal limits in the low 
frequencies, but that he had a mild to profound, sharply 
sloping mid to high frequency sensorineural hearing loss in 
the right ear.  The left ear displayed a mild to moderate low 
to mid frequency conductive to mixed loss with a severe high 
frequency sensorineural loss.  

A July 2005 VA medical record noted an audiometric 
reevaluation with test results showing a mild to severe mid 
to high frequency sensorineural hearing loss in the right ear 
and a mildly moderate to severe low to high frequency 
sensorineural hearing loss in the left.  Speech recognition 
was described as excellent.  

In October 2005, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
60
75
LEFT
       
40
45
50
70
60

Speech recognition scores on the Maryland CNC Word List were 
98 percent in the veteran's right ear and 96 percent in the 
left ear.  The examining audiologist found a mild-to-
severe/profound sloping sensorineural hearing loss, 
bilaterally.

Applying the above results to the Table VI chart, a puretone 
threshold average of 51 dB and a speech discrimination score 
of 98 percent in the right ear will result in level I hearing 
for that ear.  A puretone threshold average of 56 dB and a 
speech discrimination score of 96 percent in the left ear 
will result in level I hearing for that ear.  Applying these 
results to the Table VII chart, a level I for the right ear 
combined with a level I for the left ear will result in a 
noncompensable (0 percent) evaluation.  

In May 2008, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
75
LEFT
       
35
45
50
70
70

Speech recognition scores on the Maryland CNC Word List were 
96 percent in the veteran's right ear and 94 percent in the 
left ear.  The examining audiologist stated that the veteran 
displayed a mild-to-severe/profound, sloping sensorineural 
hearing loss, bilaterally, with the right ear hearing 
thresholds being slightly better than the left ear hearing 
thresholds.  According to the report of the May 2008 
examination, the veteran's hearing aides were lost for one 
year and he reported increased difficulty hearing and 
communicating with no hearing aides available to him.

Applying the above results to the Table VI chart, a puretone 
threshold average of 51 dB and a speech discrimination of 96 
percent in the right ear will result in level I hearing for 
that ear.  A puretone threshold average of 59 dB and a speech 
discrimination of 94 percent in the left ear will result in 
level II hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear combined with a 
level II for the left ear will result in a noncompensable (0 
percent) evaluation.  

VA outpatient treatment records dated from November 2001 to 
October 2007 show the veteran was seen for impacted cerumen 
in both ears in May 2005, a hearing aid evaluation and 
fitting in September 2005, and for care of his hearing aids 
in November 2005.

Thus, the Board finds that the assignment of a noncompensable 
rating was proper based upon the April 2004, October 2005 and 
May 2008 VA audiometric examination findings, as mechanically 
applied to the relevant tables.  Evidence of record does not 
reflect impaired hearing acuity levels which would warrant 
the assignment of a compensable evaluation for hearing loss.  

The Board acknowledges the difficulties that the veteran has 
with his bilateral auditory acuity.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law.  The Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based upon the evidence of record, the Board finds that there 
are no objective medical findings that would warrant the 
assignment of a compensable evaluation for his service-
connected bilateral hearing loss.  Therefore, entitlement to 
a compensable rating for hearing loss is not warranted.  The 
Board has considered staged ratings under Hart v. Mansfield, 
supra.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert, 1 Vet. App. at 53.

The Board also finds there is no competent evidence in the 
record of any unusual or exceptional circumstances, such as a 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected hearing 
loss disability, that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


